DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 46, 50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 46, lines 10-11: Applicant claims, “the branch stent transitions from the second configuration to the third configuration”; it is unclear, and therefore indefinite, what assumes the second and third configurations?  The coupling member (as required within claim 46, lines 7-10) or the branch stent as a whole?  For the purposes of examination, Examiner is assuming the aforementioned clause should be rewritten as --the coupling member transitions from the second configuration to the third configuration-- to clarify the coupling member transitions between the second and third configurations.
Within claim 50, lines 1-7: Applicant claims, “an apparatus [….] the first portion inflating to a larger diameter then the second portion”; the preamble determines the scope of the claims, which appear to be directed to an apparatus, meanwhile the claim requirement “the first portion inflating to a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 33, 46 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Osbourne (US 2005/0102021 A1).
With respect to claim 1:
Osbourne discloses a patient-specific prosthesis (prosthesis 10), as can be seen in fig. 1, for implantation at a treatment site in a patient, the prosthesis (prosthesis 10) comprising:
a tubular graft (tubular graft 11, 36) (paragraph [0014]);
a fenestration (fenestration 14) disposed in the tubular graft (tubular graft 11, 36), the fenestration (fenestration 14) corresponding to a predicted branch blood vessel location (through which a balloon expandable stent will be positioned) (paragraphs [0014, 0018]); and
configured to (i.e. is capable of) (a) expand from a first configuration (prior to the balloon expandable stent being positioned therein) to a second configuration (as the balloon expandable stent is positioned and expanded therein) in response to the application of an expanding force (the balloon within the balloon expandable stent) (paragraphs [0007, 0018]), and (b) contract (recoil/ contract) to a third configuration (after the balloon is deflated) upon removal of the expanding force (paragraphs [0007, 0018]).
With respect to claim(s) 2-3: 
Wherein the coil (either coil loop 23, as seen in fig. 2, or the loop shaped solid wire frame 41, as can be seen in fig. 3) includes a radiopaque material (platinum); the radiopaque material includes at least one of tungsten, platinum, gold, and tantalum (paragraph [0019]).
With respect to claim 4: 
Wherein the coil (either coil loop 23, as seen in fig. 2, or the loop shaped solid wire frame 41, as can be seen in fig. 3) has a first diameter in the first configuration (prior to the balloon expandable stent being positioned therein), a second diameter in the second configuration (as the balloon expandable stent is positioned and expanded therein), and a third diameter in the third configuration (after the balloon is deflated) (paragraphs [0007, 0018]).
With respect to claim 5: 
Wherein the second diameter is up to three times the first diameter (the diameter as the balloon expandable stent is positioned and expanded therein is only expanded a small amount, which 
With respect to claim(s) 6-7:
Wherein the third diameter is greater than the first diameter or substantially equal to the first diameter (Although Osbourne does not explicitly recite the diameters of the coil (either coil loop 23, as seen in fig. 2, or the loop shaped solid wire frame 41, as can be seen in fig. 3) in the first, second, nor third configuration the coil (either coil loop 23, as seen in fig. 2, or the loop shaped solid wire frame 41, as can be seen in fig. 3), as disclosed by Osbourne et al., is capable of being expanded (due to the amount of plastic deformation caused by the balloon inflating the balloon expandable member) such that the third diameter will be greater than the first diameter or substantially equal to the first diameter).
With respect to claim 9: 
Wherein the coil (coil loop 23, as seen in fig. 2) has a spring rate of at least about 0.025N/mm (Although Osbourne does not explicitly recite the spring rate of the coil loop (23), as seen in fig. 2, the coil loop (23) has the same geometry as Applicants (coiled wire formed into a loop) and is made from the same material (nitinol) (paragraph [0019]) as Applicants, as such the coil loop (23) will have the same/similar material properties (spring rate) as disclosed by Applicant).
With respect to claim 10: 
Wherein the coil (coil loop 23, as seen in fig. 2) has a first end and a second end, and the first end is coupled to the second end to form a ring (ends of the coil joined together to form a continuous loop) (paragraph [0023]).
With respect to claim 11: 
Osbourne discloses a patient-specific prosthesis (prosthesis 10), as can be seen in fig. 1, for implantation at a treatment site in a patient, the prosthesis (prosthesis 10) comprising:

a fenestration (fenestration 14) disposed in the tubular graft (tubular graft 11, 36), the fenestration (fenestration 14) corresponding to a predicted branch blood vessel location (through which a balloon expandable stent will be positioned) (paragraphs [0014, 0018]); and
a coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) disposed about the fenestration (fenestration 14) (paragraphs [0015, 0018]); and
a branch stent (balloon expandable stent) configured to be coupled to the fenestration (fenestration 14) (paragraph [0018]), the branch stent (balloon expandable stent) including an engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) for engaging with the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16), and a flexible tail portion (the portion extending into the branch vessel) extending from the engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) (paragraph [0018]). 
With respect to claim 33:
Osbourne discloses a system (prosthesis 10), as can be seen in fig. 1, for treating aneurysms, comprising:
a tubular graft (tubular graft 11, 36) (paragraph [0014]);
a fenestration (fenestration 14) disposed in the tubular graft (tubular graft 11, 36), the fenestration (fenestration 14) corresponding to a predicted branch blood vessel location (through which a balloon expandable stent will be positioned) (paragraphs [0014, 0018]); and
a coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) disposed about the fenestration (fenestration 14) (paragraphs [0015, 0018]), as can be seen in figs. 2 or 3, the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) including a coil (either coil loop 23, as seen in fig. 2, or the loop shaped solid wire frame 41, as can be 
a radially expandable branch stent (balloon expandable stent) configured to be coupled to the fenestration (fenestration 14) (paragraph [0018]), the branch stent (balloon expandable stent) including an engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) for engaging with the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16), and a flexible tail portion (the portion extending into the branch vessel) extending from the engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) (paragraphs [0007, 0018]); and
an expandable member (balloon used to inflate balloon expandable stent) configured to transition the radially expandable branch stent (balloon expandable stent) from a collapsed configuration to an expanded configuration (paragraphs [0007, 0018]), the expandable member (balloon used to inflate balloon expandable stent) having a first portion configured to expand the engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) of the branch stent (balloon expandable stent), and a second portion configured to expand the flexible tail portion (the portion extending into the branch vessel) of the branch stent (balloon expandable stent), the first portion configured to have a diameter in an expanded state greater than an inside diameter of the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) in the third configuration (in order for the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16 to recoil the diameter of the first portion in the expanded state (diameter of the balloon expanding the balloon expandable stent) must be larger than the diameter of 
With respect to claim 46:
Osbourne discloses a method, comprising:
disposing a branch stent (balloon expandable stent) within a fenestration (fenestration 14) of a tubular graft (tubular graft 11, 36) such that an engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) of the branch stent (balloon expandable stent) is aligned with a coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) disposed about the fenestration (fenestration 14), the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) being expandable from a first configuration (prior to the balloon expandable stent being positioned therein) to a second configuration (as the balloon expandable stent is positioned and expanded therein) (paragraphs [0014-0015, 0018]);
radially expanding the branch stent (balloon expandable stent) via an expandable member (balloon) disposed within the branch stent (balloon expandable stent) such that the engagement portion (the exact portion constrained within the expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) of the branch stent (balloon expandable stent) applies an expanding force to the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16), the expanding force operable to expand the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) from the first configuration (prior to the balloon expandable stent being positioned therein) to the second configuration (as the balloon expandable stent is positioned and expanded therein) (paragraphs [0014-0015, 0018]);
removing the expanding force (as the balloon is deflated) and allowing the coupling member (expandable frame 16/ stretchable coil loop 23/ fenestration frame 16) to contract to a third configuration (after the balloon is deflated), the coupling member (expandable frame 16/ .
Claim(s) 50 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jordan (US 2008/0132988 A1).
With respect to claim 50:
Jordan discloses an apparatus, as can be seen in figs. 1-2, comprising:
an expandable member (balloon) including a first portion (first portion 26) and a second portion (second portion 28) (paragraphs [0015-0017]), the first portion (first portion 26) having a first wall thickness (thinner walls in the first portion 26) and the second portion (second end/ proximal end 34) having a second wall thickness, the first wall thickness being less than the second wall thickness (paragraph [0025]),
the first portion (first portion 26) being in fluid communication with the second portion (second portion 28) such that an inflation medium (material used to expand the balloon 10) provided to at least one of the first portion (first portion 26) and the second portion (second portion 28) causes both the first portion (first portion 26) and the second portion (second portion 28) to inflate (there is only one inflation chamber shown, within the figures) (paragraph [0030]), the first portion (first portion 26) inflating to a larger diameter (D1 is greater than D2) than the second portion (second portion 28) (paragraphs [0015-0017]),
the first portion (first portion 26) configured such that, when the first portion (first portion 26) is engaged with a radially expandable stent (not shown), an intermediate portion (middle most section of first portion 26) first portion (first portion 26) can expand into an opening defined by the radially expandable stent (not shown) such that the expandable member (balloon) is axially secured relative to is capable of being inflated such that the middle most section of first portion 26 is firmly locked within a bifurcation hole of a stent). 
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner can find no references alone nor in combination which disclose: a fenestrated stent graft, where the fenestration is supported by a coil and shape memory core disposed therein, the coil expanding and contracting in response to the application and removal of an external expanding force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774